internal_revenue_service number release date index number ------------------------------------------------------------ -------------- ------------------------ ---------------------------------------------------------- ---------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ---------- telephone number --------------------- refer reply to cc ita b02 plr-129827-13 date date legend taxpayer --------------------------------------------------------------------------------- acquired company investment_company year1 date a x taxable_year ydollar_figure -------------------------------------- ------------------------------------ ------- ------------------- ---------- --------------------------------------------------------------------------------- --------------- dear ---- ---------- due to processing delays this letter supersedes our prior letter dated date this is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request an extension of time to file an election and its accompanying statement to the taxpayer’s originally filed federal tax_return for taxable_year the election and accompanying statement were not made on taxpayer’s originally filed federal tax_return for taxable_year although it was required in order for taxpayer to use a safe_harbor method_of_accounting the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations taxpayer represents the following facts taxpayer through a subsidiary purchased acquired company on date b the acquisition and merger were treated as a stock acquisition and a covered transaction merger compensation was paid directly to acquired company’s shareholders no debt was incurred in the acquisition taxpayer assumed all outstanding liabilities of acquired company and refinanced the liabilities through plr-129827-13 its bank capitalizing all the associated fees of the assumption_of_liabilities to the debt in order to facilitate the transaction taxpayer engaged investment_company to provide investment banking services under the terms of the engagement letter investment_company would be paid upon consummation of a transaction a fee equal to x of the total consideration paid_by taxpayer to complete the transaction out of pocket expenses were reimbursed and no expenses were included in the success-based_fee on date a taxpayer executed the stock purchase agreement and bought acquired company as a result of the purchase taxpayer had a short tax_year for the period taxable_year upon execution of the stock purchase agreement on date b taxpayer paid investment_company its success-based_fee x of the total consideration or ydollar_figure for the short tax_year taxable_year consistent with its treatment for financial statement purposes prepared by a prior accounting firm taxpayer capitalized the success-based fees paid to investment_company of ydollar_figurein accordance with sec_263 of the internal_revenue_code and sec_1_263_a_-2 and sec_1_263_a_-5 of the income_tax regulations taxpayer represents that it intended to take advantage of the safe_harbor election under revproc_2011_29 2011_18_irb_746 for taxable_year taxpayer represents that its prior accounting firm inadvertently failed to file the election and thus to treat a portion of the success-based fees as deductible taxpayer represents that it was aware of the safe_harbor and believed the election had been timely made that there are no tax years closed that would be affected by granting of the proposed relief and that taxpayer’s decision does not involve hindsight sec_263 and sec_1_263_a_-2 provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the plr-129827-13 fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success-based fees paid in business_acquisitions or reorganizations described in regulations sec_1_263_a_-5 in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie amounts that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows the taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge the taxpayer’s allocation of success-based fees between activities that facilitate a transaction described in sec_1_263_a_-5 costs that must be capitalized and activities that do not facilitate the transaction cost that may be deductible if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deductible second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction finally the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based feed is paid_or_incurred stating that the taxpayer is electing the safe_harbor indentifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction taxpayer requests permission to elect the safe_harbor with respect to its success-based fees paid to investment_company with this ruling_request taxpayer requests permission to elect the provisions of section dollar_figure of revproc_2011_29 and attach the proper election statement by amending its original filed return and superseding it with a return where it will elect the safe_harbor deducting a portion of the success-based fees and will attach the proper election statement sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement plr-129827-13 published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or in any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year conclusion based upon our analysis of the facts and on the representations made taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government and therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statement as required by section dollar_figure of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized plr-129827-13 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d moffitt branch chief branch income_tax accounting cc
